 1
 2
 3
 4


                                                                   JS-6
 5
 6
 7
 8
 9
                               UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
   UBS CREDIT CORP., a Delaware                      Case No. 8:19-cv-00876-AG-KES
13 Corporation,,
                                                     [Assigned to Hon. Andrew J. Guilford]
14                   Plaintiff,
                                                     ORDER GRANTING STIPULATION
15          vs.                                      DISMISSING WITHOUT
                                                     PREJUDICE THE CLAIMS
16 DAVID K. ROLLER, JR., an                          ASSERTED BY PLAINTIFF AND
   individual residing in Orange County,             DISMISSING WITH PREJUDICE
17 California,                                       THE COUNTERCLAIMS
                                                     ASSERTED BY
18                   Defendant.                      COUNTERCLAIMANTS
19                                                   [Filed Concurrently with Stipulation]
   DAVID K. ROLLER, JR., an
20 individual; and BRANDYWINE, LLC
   as Trustee of THE BRANDYWINE
21 TRUST DATED AUGUST 15, 2015,                      Action Filed: May 9, 2019
                                                     Trial Date:   None Set
22                   Counterclaimants,
23          vs.
24 UBS CREDIT CORP., a Delaware
   Corporation; UBS FINANCIAL
25 SERVICES INC., a Delaware
   Corporation; and DOES 1 through 20,
26 inclusive,
27                   Counterdefendants.
28
       1186694.1/81661.05002
                                                    1
                                  ORDER GRANTING STIPULATION OF DISMISSAL
 1                                       ORDER
 2        The Court, having read and considered the Stipulation Dismissing Without
 3 Prejudice the Claims Asserted by Plaintiff and With Prejudice the Counterclaims
 4 Asserted by Counterclaimants entered into by Plaintiff and Counterdefendant UBS
 5 Credit Corp. (“UBS Credit”) and Counterdefendant UBS Financial Services Inc.
 6 (“FSI”), on the one hand, and Defendant and Counterclaimant David K. Roller, Jr.
 7 (“Roller”) and Counterclaimant Brandywine, LLC as Trustee of The Brandywine
 8 Trust Dated August 15, 2015 (“Brandywine”), on the other hand, and finding good
 9 cause appearing therefor,
10        HEREBY ORDERS AS FOLLOWS:
11        1.    The claims asserted by UBS Credit against Roller and Brandywine are
12 dismissed without prejudice.
13        2.    The counterclaims asserted by Roller and Brandywine against UBS
14 Credit and FSI are dismissed with prejudice.
15        3.    The parties shall bear their own attorneys’ fees and costs.
16
17
18        IT IS SO ORDERED.
19
20 Dated: November 14, 2019
                                              Hon. Andrew J. Guilford
21                                            United States District Court Judge
22
23
24
25
26
27
28

                                             2
                          ORDER GRANTING STIPULATION OF DISMISSAL
